Case: 5:18-cr-00448-BYP Doc #: 26-5 Filed: 02/21/19 1 o0f1. PagelD #: 315

Skutnik, Carol M. (USAOHN)

From: Skutnik, Carol M. (USAOHN)

Sent: . Tuesday, February 19, 2019 12:06 PM

To: ‘whitakerandrea’

Subject: Supplemental discovery info for Popa

Attachments: Supplemental letter.pdf; Preface on the Int. Workshop. pdf; Website.vol 1873.pdf; Copy

of FTS_3yo_dad_file.xlsm

Andrea,

Attached is a supplemental discovery letter, the FBI log files for this case, and some information on the peer reviewed
and published article we previously discussed. | will be sending a hard copy but wanted to get this to you quickly due to
time constraints.

Please feel free to contact me if you have any trouble accessing these documents.

Carol

 
